DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Morimoto et al. (EP 2551905 = US 9,196,622).
	In re claim 1, Morimoto et al., in Fig. 2 and corresponding text, teach a data latch circuit, comprising:
a first n-channel transistor TND1; and
a first p-channel transistor TP1;
a gate G1 of the first n-channel transistor TND1 and a gate of the first p-channel transistor TP1 being a common gate ([0073]).

    PNG
    media_image1.png
    366
    646
    media_image1.png
    Greyscale

	In re claim 2, Morimoto et al., in Fig. 2 and corresponding text, teach that the first n-channel transistor TND1 is a driver ([0030]), and the first p-channel transistor TP1 is a load ([0029]).

5.	Claim(s) 1 and 7 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Nii (US 2009/0244950).
	In re claim 1, Nii, in Fig. 1-3 and corresponding text, teaches a data latch circuit, comprising:
a first n-channel transistor N00; and
a first p-channel transistor P00,
a gate (i.e. a polysilicon gate) of the first n-channel transistor N00 and a gate of the first p-channel transistor P00 being a common gate ([0072]).

    PNG
    media_image2.png
    472
    705
    media_image2.png
    Greyscale


                           
    PNG
    media_image3.png
    489
    387
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    516
    796
    media_image4.png
    Greyscale

In re claim 7, Nii, in Fig. 1-3 and corresponding text, teaches a semiconductor memory device, comprising:
a first sense amplifier circuit SA1 (Fig. 1); and
a second sense amplifier circuit SA2 (Fig. 1),
the first sense amplifier circuit SA1 and the second sense amplifier circuit SA2 each including a data latch circuit including an n-channel transistor N00 (Figs. 2, 3);
a gate (i.e. polysilicon gate, Fig. 3) of the n-channel transistor N00 of the first sense amplifier circuit SA1 and a gate N06 of the n-channel transistor of the second sense amplifier circuit SA2 being a common gate.

Allowable Subject Matter
6.	Claims 3-6 and 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7.	The following is a statement of reasons for the indication of allowable subject matter:  the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2009/0244950.   The improvement comprises: (a) one of a source or a drain of the fourth n-channel transistor being connected to the gate of the first n-channel transistor, the gate of the first p-channel transistor, one of a source or a drain of the second n-channel transistor, and one of a source or a drain of the second p-channel transistor (claim 4); a plurality of electrode films stacked to be separated from each other; a semiconductor member piercing the plurality of electrode films; a charge storage member provided between the semiconductor member and the electrode films; a source line connected to the semiconductor member; and a bit line connected between the semiconductor member and the sense amplifier (claim 5); a plurality of electrode films stacked to be separated from each other; a semiconductor member piercing the plurality of electrode films; a charge storage member provided between the semiconductor member and the electrode films; a source line connected to the semiconductor member (claim 9); the first sense amplifier circuit and the second sense amplifier circuit are formed on a first substrate, the plurality of electrode films, the semiconductor member, the charge storage member, the source line, and the bit line are formed on a second substrate, and the first substrate and the second substrate are bonded to each other (claim 10).
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814, May 26, 2022



/HSIEN MING LEE/